J-S34005-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 WARREN PARKER                           :
                                         :
                    Appellant            :   No. 697 MDA 2021

            Appeal from the PCRA Order Entered May 11, 2021
   In the Court of Common Pleas of Lancaster County Criminal Division at
                     No(s): CP-36-CR-0004766-2018


BEFORE: DUBOW, J., McLAUGHLIN, J., and McCAFFERY, J.

JUDGMENT ORDER BY DUBOW, J.:                 FILED: DECEMBER 16, 2021

      Appellant, Warren Parker, appeals pro se from the Order entered in the

Court of Common Pleas of Lancaster County dismissing his Petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-46.

After careful review, we affirm.

      On January 4, 2018, Lancaster City Police, including Officer Andrew

Mease, conducted a controlled buy of heroin from Appellant. Subsequently, on

January 24, 2019, a jury convicted Appellant of Possession with Intent to

Deliver and Criminal Use of a Communication Facility. The court sentenced

Appellant to an aggregate term of three to eight years’ incarceration.

      On December 20, 2019, this Court affirmed Appellant’s Judgment of

Sentence. Commonwealth v. Parker, 225 A.3d 1177 (Pa. Super. filed Dec.

20, 2019). Appellant did not seek review by our Supreme Court.
J-S34005-21



       Appellant timely pro se filed the instant PCRA petition, his first, on

November 24, 2020. The court appointed counsel who, on March 23, 2021,

filed a Turner/Finley1 no-merit letter and an application to withdraw as

counsel. On March 25, 2021, the court granted counsel’s application and, in

the same order, informed Appellant of its intent to dismiss his petition without

a hearing pursuant to Pa.R.Crim.P. 907. Appellant filed a pro se response on

April 20, 2021. Finding that Appellant had failed to raise any meritorious

issues, the PCRA court dismissed Appellant’s petition on May 14, 2021.

       Appellant timely pro se filed a Notice of Appeal. The PCRA court did not

order Appellant to file a Pa.R.A.P. 1925(b) Statement. The court, nonetheless,

filed a Rule 1925(a) Opinion.2

       Appellant listed seven issues and several sub-issues in his statement of

questions presented. See Appellant’s Br. at 4-6. In the argument section of

his brief, however, Appellant presents only a single claim that his trial counsel

was ineffective for failing to object to alleged hearsay testimony given by

Officer Mease.3 Id. at 29-30.
____________________________________________


1Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

2Appellant did not file a Rule 1925(b) Statement. On July 12, 2021, however,
Appellant pro se filed a document titled “Amended PCRA Petition.” The PCRA
court “construed” this filing as a Rule 1925(b) Statement. Trial Ct. Op. at 5
n.6.

3 We review an order denying a petition for collateral relief to determine
whether the PCRA court’s decision is supported by the evidence of record and
free of legal error. Commonwealth v. Jarosz, 152 A.3d 344, 350 (Pa. Super.
2016) (citation omitted).

                                           -2-
J-S34005-21



       In apparent support of this argument, Appellant cites, without quotation

or explanation, to page 145, lines 18-20 of the trial Notes of Testimony. Id.

at 29. This is a statement the prosecutor made to the court in response to

Appellant’s motion for a directed verdict:

       [Prosecutor]: Officer Mease did testify that the CI made a phone
       call to a person known to him as Warren that could sell him heroin
       and that they went to the address of Warren Parker, the heroin
       was obtained there.

N.T. Trial, 1/22/19, at 145. Appellant does not explain how this statement

supports his ineffectiveness argument.

       Our rules of appellate procedure require that an appellant present an

argument addressing the lower court’s decision underlying his appeal and

support his argument with “discussion and citation of authorities as are

deemed pertinent.” Pa.R.A.P. 2119(a). When an appellant fails to do so, this

Court “will not become the counsel for an appellant, and will not, therefore,

consider [the] issue[.]” Commonwealth v. Gould, 912 A.2d 869, 873 (Pa.

Super. 2006) (internal citation and quotation marks omitted). See also

Pa.R.A.P. 2101 (“if the defects are in the brief [] of the appellant and are

substantial, the appeal or other matter may be quashed or dismissed.”).4

       Aside from a single, irrelevant citation to the trial Notes of Testimony,

Appellant has failed to support his argument with citation to the record and

relevant case law. He has likewise failed to identify any specific objectionable
____________________________________________


4We are cognizant that, although we will liberally construe pro se filings, “pro
se status confers no special benefit on an appellant.” In re Ullman, 995 A.2d
1207, 1211-12 (Pa. Super. 2010).

                                           -3-
J-S34005-21



testimony, explain how his counsel was ineffective for failing to object, or

identify trial court error in dismissing his petition. Appellant’s failure to develop

any legal argument to support his claim that counsel was ineffective fatally

hampers our ability to consider the issue. As a result, we conclude that

Appellant has waived this claim.5

       Accordingly, we affirm the PCRA court’s Order dismissing Appellant’s

petition.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2021




____________________________________________


5 Appellant also attempted to argue that (1) his convictions were against the
weight of the evidence and (2) the Commonwealth violated his right to
confront his accuser. See Appellant’s Br. at 29-32. Even if he had presented
a proper argument with citation to the record and relevant case law, we would
conclude these issues were waived for collateral review because Appellant
could have raised these claims on direct appeal. See 42 Pa.C.S. § 9544(b)
(“[A]n issue is waived if the petitioner could have raised it but failed to do so
. . . on appeal[.]”).

                                           -4-